Martin, J.,

delivered the opinion of the court.
The, plaintiff is appellant from a judgment which rejects his application, as under tutor, for the removal of the defendant as natural tutrix of Emilie Bachai, her minor daughter. The grounds of this application are, her incapacity, waste of *462the property of her ward, and that she is about to sell off her property and remove from the state, with a view of de-hauding her minor daughter; and further that she failed to make an inventory of the estate of one of her deceased minor children, of whom her ward is heir; and that she has not been legally continued as tutrix of her said minor, on her second marriage. As the property of her deceased child was ah'eady i*1 her hands, as his natural tutrix; and as it is not alleged that she neglected to make an inventory on the .death of his father, (her first husband) when she assumed the tutorship of her minor children, it does not appear to us that it was necessary to renew the inventory on the death of , „ , ... the child, as the evidence of the extent of his property was already a matter of record. In the case of Rachal et al. vs. Rachal’s heirs, just decided ante 454, in which it was objected then, as it is now, that she had not been maintained in the tutorship of her minor children, we determined, on evidence 1 . . exactly similar to that m the present case, that she had been legally maintained in office.
Where the tu-an inventory to deceased ^husband’s estate, it reneiTThe^m-death of a ehUd6 as the evidence of the extent of his property is cord!dy °f re"
The wife will hermaitutorship" when she has been confirmed in it by the ad-meeting! ^n^a second marriage.
Where the in-husband whohs co-tutor with his vil© is xniidc the ’ ground of thePfunctkms of the latter as na-must be sought actio™ a <lirect
The remaining grounds of the application rests on questions of fact, on which the testimony is somewhat contradictory. The Court of Probates has concluded that ^ preponderates in favor of the defendant, and it does not appear to us that the court erred. If the alleged insolvency * ^ o «/ of the husband and co-tutor, authorized a suspension of the tutorship of the wife during the marriage, it must be sought for jn a direct action for that purpose; as the insolvency is not proved to have existed at the time of the judgment of separation ; and it is in evidence that he has several slaves and other property.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.